Citation Nr: 0906024	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
type II, to include as a result of in-service exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana.  


FINDINGS OF FACT

1.  The Veteran did not have "service in the Republic of 
Vietnam."  

2.  Diabetes mellitus, type II, was not shown in service or 
for many years thereafter.  

3.  Diabetes mellitus, type II, is not related to active duty 
service or any incident therein.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in, or 
aggravated by, active service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303, 3.307, 3.309, 3.313 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including diabetes 
mellitus, if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  

These diseases include chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (including cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  The term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 
38 C.F.R. § 3.309(e), Note 2 (2008).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2008).  

Service treatment records are negative for complaints or 
treatment referable to diabetes mellitus or any symptoms 
reasonably attributable thereto.  As such, the evidence does 
not support a finding that diabetes mellitus was incurred 
during active duty.  

This fact alone, however, does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with diabetes mellitus, type II.  He 
retired from active duty in September 1967.  He reports that 
he was first diagnosed with diabetes in November 2000.  
Indeed, a private medical record dated in March 2002 reflects 
outpatient treatment for well-controlled diabetes mellitus, 
type  II.  This evidence suggests that diabetes mellitus, 
type II was not manifested for many years immediately 
following service.

In this regard, the Board emphasizes the multi-year gap 
between retirement from active duty service (September 1967) 
and the initial reported symptoms related to diabetes more 
than three decades later (November 2000).  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

As previously noted herein, the Veteran has admitted that his 
diabetes was not diagnosed until November 2000, more than 
three decades after his retirement from service.  To the 
extent that he asserts that this disorder was present with 
dormant symptoms since service, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that any contentions of continued 
(albeit dormant) diabetic symptomatology since active service 
is inconsistent with the other evidence of record.  Indeed, 
as the Board has discussed herein, service treatment records 
are absent of any findings of pertinent diabetic pathology.  
Also, post-service evidence does not reflect complaints or 
findings of relevant diabetic pathology or any symptoms 
reasonably attributable thereto until more than 30 years 
after active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  The Veteran contends that his diabetes 
mellitus is the result of Agent Orange to which he was 
exposed during service.  He admits that, while he served 
aboard the USS Roosevelt off the coast of Vietnam from 
February 1965 to August 1967, he remained aboard the vessel 
and, thus, never actually set foot on the land of Vietnam.  
He maintains, however, that he was exposed to Agent Orange 
while on the deck of the USS Roosevelt because this herbicide 
was sprayed in the sky over Vietnam, and his vessel was 
within visual distance of the country.  

Service personnel records confirm the Veteran's service 
aboard the USS Roosevelt and his receipt of the Vietnam 
Service Medal.  These documents, however, do not reflect 
in-country service in the Republic of Vietnam.  

As previously discussed herein, the presumption of exposure 
to herbicides is accorded to veterans who served in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Service in Vietnam includes service in 
the waters offshore or service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313(a) (2008).  

Indeed, the United States Court of Appeals for the Federal 
Circuit has agreed with VA's interpretation of its 
regulations that "duty or visitation" in the Republic of 
Vietnam contemplates actual presence on the landmass of the 
country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 
2008), cert. denied, 129 S. Ct. 1002 (2009).  Hence, a 
veteran who never went ashore from the ship on which he 
served in Vietnamese coastal waters is not entitled to a 
presumption of service connection for disabilities claimed as 
due to exposure to herbicides, including Agent Orange.  Id.  

Here, the Veteran has admitted that he did not leave his duty 
ship and set foot on the land of Vietnam.  Also, service 
personnel records do not reflect any in-country visitations.  
As such, he is not entitled to a presumption of in-service 
exposure to Agent Orange.  

Presumption, however, is not the sole method for showing 
causation, and the Veteran is not precluded from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In 
this regard, the Board finds that the weight of competent 
evidence does not attribute the currently-diagnosed diabetes 
mellitus, type II, to active duty, despite the Veteran's 
contentions to the contrary.  

Of particular significance are the facts (as previously 
discussed herein) that the service treatment records provide 
no findings of diabetes and that the first diagnosis of this 
disorder occurred more than three decades after the Veteran's 
discharge from service.  Further, the claims folder contains 
no medical opinion associating the Veteran's diabetes 
mellitus with his active duty, including any purported 
in-service herbicide exposure.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for diabetes mellitus.  There is, 
therefore, no doubt to be otherwise resolved.  As such, the 
appeal is denied.  

In reaching this decision, the Board has also considered the 
lay statements of record.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno, 6 Vet. App. at 470.  As a layperson, however, he is 
not competent to offer opinions on a medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims folder.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective contentions of an association 
between his current diabetic mellitus and service.  See 
Cartright, 2 Vet. App. at 25 (interest in the outcome of a 
proceeding may affect the credibility of testimony).  In 
light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus and there is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2002 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate this service 
connection issue and of his and VA's respective duties for 
obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained service treatment records.  In 
addition, the Veteran submitted a copy of a post-service 
private treatment record.  He was provided an opportunity to 
set forth his contentions at a hearing conducted before a 
decision review officer or Veterans Law Judge but declined to 
do so.  

Given the lack of diabetes pathology in service and for more 
than three decades thereafter, and no competent evidence of a 
nexus between active duty and his current diagnosis, a remand 
for a VA examination relevant to this claim would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to the service connection claim on 
appeal.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the service 
connection claim on appeal that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of this issue.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for diabetes mellitus, type II, to include 
as a result of in-service exposure to herbicides, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


